Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/21/22, with respect to the rejection(s) of claim(s) 1 and 3-20 under 35 USC 102(a)(1) or 35 USC 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu in view of Sung Ki US 2014/0226106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, 8-9 and 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN105627676 (IDS Reference) in view of Sung Ki US 2014/0226106.
Regarding claim 1, Wu teaches a transparent display module, comprising: a first transparent  (fig. 2 3) substrate and a second transparent substrate (4) that are arranged opposite to each other; a transparent display panel (10) arranged between the first transparent substrate and the second transparent substrate; a light guide plate (8), arranged between the transparent display panel and the second transparent substrate; a light source (7), arranged between the transparent display panel and the second transparent substrate, and the light source is located at a side of the light guide plate; and a heat dissipation structure (5), wherein the light source is arranged between the light guide plate and the heat dissipation structure.
Wu omits the heat dissipation structure comprises: a heat dissipation frame, arranged on an outer periphery of the transparent display panel and the light guide plate, wherein an inner periphery of the heat dissipation frame comprises a first end surface facing the side of the light guide plate (8), the light source is disposed on the first end surface, and is located between the side of the light guide plate and the first end surface. Sung Ki teaches a heat dissipation structure (fig. 1-3 72) comprises: a heat dissipation frame (fig. 1-3 72), arranged on an outer periphery of the transparent display panel and the light guide plate (40), wherein an inner periphery of the heat dissipation frame comprises a first end surface facing the side of the light guide plate (40), the light source (52) is disposed on the first end surface, and is located between the side of the light guide plate and the first end surface for providing an LCD with reduced thickness and excellent cooling efficiency. Therefore, it would have been obvious to one ordinary skill in the art to modify Wu in view of Sung Ki to provide reduced thickness and cooling efficiency.

Regarding claim 6, Wu teaches the all the limitations of claim 6 except the transparent display panel comprises: a first polarizer, an array substrate, a liquid crystal layer, a color filter, and a second polarizer that are stacked in sequence.  However a transparent display panel comprising a first polarizer, an array substrate, a liquid crystal layer, a color filter, and a second polarizer that are stacked in sequence is basic structure of a liquid crystal display panel and thus is considered well known to one of ordinary skill in the art.

Regarding claim 8, Wu teaches a cavity is formed between the first transparent substrate(3) and the second transparent substrate (4), and the transparent display panel(10) is received in the cavity.
Regarding claim 9, Wu teaches the light source (7)is arranged between the transparent display panel (10) and a wall (4) of the cavity (see fig. 2).

Regarding claim 15, Wu teaches further comprising an adhesive (12, 13, 14) for auxiliary fixing the transparent display panel, the heat dissipation structure, and the light guide plate from an outside of the transparent display panel, the heat dissipation structure, and the light guide plate.
Wu discloses the adhesive as a glue, bonding material, or sealant however it would have been obvious to one of ordinary skill in the art to use an adhesive tape interchangeably as it performs the essentially the same function.

Regarding claim 16, Wu teaches a display device having a wall structure (fig. 2 1)being provided with a window, the window being provided with a transparent display module, the transparent display module, comprising: a first transparent substrate (fig. 2 3) and a second transparent substrate (4)  that are arranged opposite to each other; a transparent display panel(10) arranged between the first transparent substrate and the second transparent substrate; a light guide plate (8) arranged between the transparent display panel and the second transparent substrate; a light source (7) arranged between the transparent display panel and the second transparent substrate, and the light source being located at a side of the light guide plate; and a heat dissipation structure (5), wherein the light source is arranged between the light guide plate and the heat dissipation structure.
	Regarding claim 17, Wu teaches the wall structure(1) comprises a cavity, an outer edge of the transparent display module is arranged in the cavity, and at least a part of display area of the transparent display module (10) is located in the window.

Regarding claims 18-20, Wu teaches all the limitations of claim second sealant layer(fig. 2 12) provided between the transparent display module (10) and edge portions of the window (3) defined in the wall structure.  Wu does not explicitly teach the second sealant having a ring-shaped closed structure.  However does disclose  it a at least one peripheral edge of the display module.  However It would have been obvious to form it in a frame shape to further improve the bonding to the window. 
Claim 3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Sung Ki in view of Yoshimura US 2014/0092339.
Regarding claim 3, Wu teaches all the limitations of claim 3 except the inner periphery of the heat dissipation frame is provided with a protrusion, and the protrusion comprises the first end surface and a second end surface facing the transparent display panel, an outer edge of the transparent display panel is disposed on the second end surface.  Yoshimura teaches an inner periphery of the frame (fig. 8 28) is provided with a protrusion (see fig. 8) , and the protrusion comprises the first end surface (28a) and a second end surface (42) facing the transparent display panel, an outer edge of the transparent display panel is disposed on the second end surface for reducing dark spots and maintaining brightness [0007]-[0008].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Yoshimura to reduce dark spots and maintain brightness.
Regarding claim 13, Yoshimura teaches the outer edge of the transparent display panel (11) and the second end surface (42) of the protrusion of the heat dissipation frame are bonded through an adhesive layer (26).
Regarding claim 14, Yoshimura teaches the adhesive layer comprises a very high bond double sided adhesive tape (26).

Claim 4-5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Sung Ki in view Wang US 2019/0353840.
Regarding claim 4, Wu teaches all the limitations of claim 4 except the heat dissipation structure further comprises a heat pipe) that is in direct contact with the heat dissipation frame .  Wang teaches a a heat pipe (fig. 3 130) that is in direct contact with the heat dissipation frame (130) for mitigating light guide warping, film wrinkling and extending LED life [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Wang for mitigating light guide warping, film wrinkling and extending LED life.
Regarding claim 5, Wang teaches the heat pipe is disposed inside the heat dissipation frame (fig. 2-3 130).
Regarding claim 7, Wu teaches the transparent display module according to claim 4, further comprising: a circuit board, wherein the circuit board is configured to drive the transparent display panel [0044]-[0045] (logic board).  Wu does not explicitly teach disposed on a side of the heat dissipation frame facing a plane where the first transparent substrate is located, heat pipe is disposed in a peripheral area of the circuit board, and the heat pipe is spaced apart from the circuit board.  However the positioning of circuit board in this manner is considered obvious to benefit from heat dissipation while being relatively close to the display panel which allows for benefits such as simpler routing and compactness.
Regarding claim 12, Wu teaches all the limitations of claim 12 except the heat dissipation frame comprises multiple frame structures that surround outer peripheries of the transparent display panel and the light guide plate and are spaced apart to each other. Wang teaches the heat dissipation frame comprises multiple frame structures (fig. 3 130) that surround outer peripheries of the transparent display panel and the light guide plate and are spaced apart to each other for mitigating light guide warping, film wrinkling and extending LED life [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu in view of Wang for mitigating light guide warping, film wrinkling and extending LED life.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Sun Ki in view of Yuan CN 207081915.
Regarding claim 10, Wu teaches all the limitations of claim 10 except the light guide plate and the transparent display panel are bonded to each other through an adhesive layer.  Yuan teaches a transparent display panel (13, 14, 15) and light guide (22) bonded through an adhesive layer (4) for improving brightness and lowering energy consumption (see page 2 paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Wu in view of  Yuan to increase brightness and improve power consumption.
Regarding claim 11, Yuan teaches the adhesive layer comprises liquid optical clear adhesive. (page 2 paragraph 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871